The plaintiff’s motion for a review of the order dated November 24, 1976, terminating a stay of execution in the appeal from the Superior Court in Fairfield County at Stamford is denied in the absence of a finding.
The plaintiff’s “Motion to Terminate an Extension of Time Cranted in Conjunction with Defendant’s Filing of a Counter-Finding” in the appeal from the Superior Court in Fairfield County at Stamford is denied.
The plaintiff’s “Motion to Strike Defendant’s Counter-Finding” in the appeal from the Superior Court in Fairfield County at Stamford is denied.